Citation Nr: 9924020	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
November 1969.  He served in the Republic of Vietnam from 
September 1968 to September 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
appealed and was afforded a hearing at the RO in December 
1994.  His claim was denied by the hearing officer in a March 
1995 Supplemental Statement of the Case (SSOC).  In a 
December 1996 decision, the Board remanded the case to the RO 
for further evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.


REMAND

At the time of the December 1996 Board remand, the veteran's 
address of record was in Dorchester, Massachusetts.  The RO 
completed some portions of the development requested in the 
remand order; however, the RO was unsuccessful in its 
attempts to comply with other development requested in the 
remand, primarily due to an inability to locate or contact 
the veteran.  While the RO was apparently unaware of the 
whereabouts of the veteran, appellate review of the claims 
folder reveals that the veteran did advise the Board of a 
change of address.  In an October 1997 statement, the veteran 
informed the Board of his new address in Cambridge, 
Massachusetts.  Unfortunately, this information was not 
associated with the claims folder until recently and neither 
the RO nor the veteran's representative had an opportunity to 
contact the veteran at his new address.  In order to ensure 
that the veteran has been afforded due process of law, the 
Board finds that a second remand is warranted so that the RO 
may complete the remaining development requested in the 
December 1996 Board remand.

The Court of Appeals for Veterans Claims (hereinafter Court) 
has held that a Board (or Court) remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, that the Board remand imposes a concomitant 
duty to ensure compliance with the terms of the remand on the 
VA, and that, moreover, where remand orders of the Board (or 
Court) are not complied with, "the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD because of the stress 
he encountered during his military service in Vietnam.  He 
stated that he suffers from nightmares and that he has bad 
memories and trouble with his emotions because of PTSD.  He 
reported in a December 1994 letter that his unit was 
subjected to rocket and mortar attacks.  He indicated that on 
one occasion, the Enlisted Men's Club was hit and several 
people were killed.  On another occasion, a bunker directly 
behind his was hit and eight to ten marines were killed.  He 
stated that he also witnessed a corpsman accidentally shoot 
and kill a marine.  He reported that he was knocked to the 
floor by a rocket attack and that a piece of glass was lodged 
in his eye.

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32808 
(1999) (to be codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).

The service medical records have now been obtained and are 
associated with the claims folder.  Review of the service 
medical records is negative for complaints, treatment or 
diagnosis of PTSD during service.  After someone dropped a 
glass, a piece of glass was removed from the veteran's eye.  
The veteran was seen for a psychiatric evaluation in August 
1969 prior to administrative separation.  He was noted to 
have had multiple disciplinary problems during service.  The 
veteran complained during the interview that he wanted to go 
out and kill people, but had not been given the chance to 
participate in combat.  The examiner concluded that the 
veteran was intolerant of his assignments and service 
expectations.  The veteran was reported to do what he wanted, 
regardless of the circumstances, with no motivation to 
function adequately or respectfully.  The examiner noted 
similar behavior prior to the veteran's military service.  On 
mental status examination, the veteran was quiet, somewhat 
withdrawn, guarded and suspicious.  His mood was depressed.  
No overt thought disorder was present, but the veteran's 
thinking was indicated to reflect a rather serious immaturity 
and confusion over fundamental issues such as love, anger, 
killing, and self-identity.  The diagnostic impression was 
immature personality with anti-social features.  The examiner 
indicated that the veteran had no mental disease or defect 
that would interfere with his ability to know right from 
wrong.  He was recommended for administrative separation.

The veteran's military occupational specialty (MOS) in 
service was jet engine mechanic.  The veteran's DD-214 does 
not reflect any awards or citations that would establish that 
the veteran engaged in combat with the enemy.  The veteran's 
service personnel records reflect that the veteran 
participated in one counter-insurgency campaign from 
September 21, 1968, through September 24, 1969.

A review of the claims folder shows that the veteran was 
diagnosed with PTSD at two different private health care 
facilities where he was followed by several different 
counselors.  In a letter dated December 1992, Hilding 
Ohrstrom, Jr., M.Ed., a licensed mental health counselor, 
reported that it was his clinical impression that the veteran 
had PTSD.  Subsequently, in December 1994, Evelyn Dougherty, 
LICSW, indicated that the veteran was a client of hers from 
March 1994 to August 1994 and that, in her professional 
opinion, he had for PTSD.  She stated that the veteran had 
previously been treated by Betty Shaw from January 1992 to 
July 1992, and by Kevin O'Conner in 1993.  However, it 
appears that these private health care professionals (neither 
of whom is a physician) did not have the opportunity to 
review the claims folder prior to making a diagnosis.  It 
appears that the diagnosis was made based on the veteran's 
subjective reports of stressors.  In addition, the records of 
the veteran's treatment with these private facilities are not 
associated with the claims folder.  These records, and any 
ongoing treatment records, should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

On VA psychiatric examination in February 1993, the veteran 
was diagnosed with PTSD following a VA examination.  It is 
unclear whether the examining physician had the opportunity 
to review the claims folder prior to the examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that the fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).

At his RO hearing in December 1994, the veteran testified 
that he was not receiving any VA outpatient treatment and 
does not take any medication for his PTSD.  He said that he 
was first diagnosed with PTSD in 1991 or 1992.  He had been 
receiving private treatment at the Boston Center for Social 
Therapy.  With respect to his claimed stressors, the veteran 
testified about an incident in which a corpsman who was 
unfamiliar with a weapon, picked it up and accidentally shot 
and killed another man in the unit.  The veteran also 
reported engaging in duties as a perimeter guard at Chu Lai.  
He described an incident in which a rocket flew over his head 
and killed other men in his unit that were standing on a 
bunker behind him.  The veteran indicated that he knew all of 
them, but had a hard time remembering their names.

In December 1996, the RO sent the veteran a letter requesting 
additional information about his alleged stressors.  The 
letter was sent to the veteran's address of record at the 
time.  In a January 1997 response, the veteran indicated that 
he had been stationed at Chu Lie in Vietnam where he was 
subjected to continual rocket attacks.  He described an 
incident in which he looked up and saw a rocket headed right 
towards him; it went over his head and hit a bunker behind 
him, killing and injuring the people standing on top of the 
bunker.  The veteran provided the names of three men in his 
unit who could verify his story.  Thereafter, in a September 
1997 letter to the United States Marines and the Commandant 
of the Marine Corps, the RO requested information regarding 
the veteran's unit of assignment, and his duties and 
responsibilities during his tour in the Vietnam area, 
including the veteran's DA Form 20 and DD-214.  By letter of 
October 1997, the Head of the Records Correspondence Section 
at the Personnel Management Support Branch at the 
Headquarters of the United States Marine Corps indicated that 
the information provided by the veteran was insufficient for 
the purpose of conducting any meaningful research on his 
behalf.  It was requested that the veteran provide details 
regarding the who, what, when, and where of any particular 
incident or rocket attack, and the names of any casualties.

As noted above, in October 1997, the veteran advised the 
Board of a change of address.  He informed the Board that he 
was currently residing in Cambridge, Massachusetts, and not 
in Dorchester, Massachusetts.

In October 1998, the RO sent a letter to the veteran at his 
former address requesting additional information about his 
claimed stressors.  That letter was returned to the RO as 
undeliverable.

Private treatment records were received from the Boston City 
Hospital.  Review of these records shows that the veteran was 
treated intermittently for alcohol abuse and gastrointestinal 
complaints.  There is no record of treatment for PTSD at that 
facility.

The Board notes that the RO attempted to verify the veteran's 
reported stressors with negative results.  However, the RO 
did not submit all of the details provided by the veteran.  
While it is true that many of the veteran's reported 
stressors are vague and lack some identifying characteristics 
such as names and dates, the Board is of the opinion that 
some of this information may be capable of verification when 
considered in conjunction with that information already 
provided to the Headquarters of the Marine Corps.  With 
regard to these incidents, and any other stressors which may 
be reported by the veteran when he is contacted at his 
current address of record, we are now governed by the holding 
of the Court in Cohen, supra.



The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran at 
his current address of record in 
Cambridge, Massachusetts, and ask him to 
identify with specificity the names and 
units of individuals involved in the 
reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful events and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  In particular, the veteran 
should identify the approximate dates and 
locations, and if possible, the names of 
the casualties sustained, for the 
following incidents reported by the 
veteran: (1) the Enlisted Men's Club was 
hit by a rocket attack and several men 
were killed; (2) a rocket flying over his 
head and killing several men from his 
unit who were standing on a bunker behind 
him; (3) a marine who was accidentally 
shot and killed by a corpsman.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
PTSD since February 1993, the date of the 
VA psychiatric examination.  Based on his 
response, the RO should obtain a copy of 
the veteran's treatment records referable 
to PTSD from the identified source(s), 
and place them in the claims folder.  In 
addition copies of the complete treatment 
record should be requested from Boston 
Center for Social Therapy and Project 
Outreach (or its successor organization.)

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all of the claimed 
stressors.  This summary, together with a 
copy of the veteran's DD 214 and DA Form 
20, or equivalent, and all associated 
documents, should be sent to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia 22150.  
They should be requested to provide any 
information that might corroborate or 
verify the veteran's alleged stressors.  
In particular, to the extent possible, 
they should be requested to verify the 
following incidents reported by the 
veteran to have occurred in service in 
Vietnam: 1) the Enlisted Men's Club was 
hit by a rocket attack and several men 
were killed; (2) a rocket flying over his 
head and killing several men from his 
unit who were standing on a bunker behind 
him; (3) a marine who was accidentally 
shot and killed by a corpsman.  It should 
also be determined whether the veteran's 
unit, and consequently the veteran, was 
in combat based on his time of service, 
location of service and company.

4.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule  the veteran for an examination 
by a VA psychiatrist to determine the 
presence or absence of PTSD and, if 
present, whether it is related to one or 
more verified stressors in service.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  Specific 
attention is directed to the report of 
the psychiatric examination which was 
conducted during the veteran's service.  
The examination report must indicate that 
a review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The report of examination 
must include the complete rationale for 
all opinions expressed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, he and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the claim should be 
returned to the Board for further review.  No action is 
required of the veteran until he receives further notice, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to ensure due process of law, procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


